


AMENDMENT NO. 1 TO THE
PLANTRONICS, INC. DEFERRED COMPENSATION PLAN




PLANTRONICS, INC., having adopted the Plantronics, Inc. Deferred Compensation
Plan (the “Plan”) effective as of May 24, 2013, hereby amends the Plan, as
follows:


1.    Clause (iii) of the third sentence of Section 6.1 is amended in its
entirety to read as follows:
“(iii) the first anniversary of the date specified in the immediately preceding
(ii).”


2.    This Amendment No. 1 to the Plan shall be effective for any deferral
elections made under the Plan on or after May 31, 2013.


IN WITNESS WHEREOF, Plantronics, Inc., by its duly authorized officer, has
executed this Amendment No. 1 to the Plan on the date specified below.


 
 
PLANTRONICS, INC.
 
 
 
 
Date:
May 31, 2013
By:
/s/ Layne Buckley
 
 
Name:
Layne Buckley
 
 
Title:
Director, Total Rewards

 








